UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C., 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date Of Report (Date Of Earliest Event Reported):12/20/2007 (Exact Name of Registrant as Specified in its Charter) Commission File Number:0-8092 DE 94-1620407 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 323 Vintage Park Drive, Suite B, Foster City, California 94404 (Address of Principal Executive Offices, Including Zip Code) (650) 212-2568 (Registrant’s Telephone Number, Including Area Code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act(17CFR240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act(17CFR240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act(17CFR240.13e-4(c)) Items to be Included in this Report Item 5.02.Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. (b)Departure of Directors Matthew Spolar, a member of the board of directors of OXIS International, Inc. (“OXIS”) resigned as a member of the board of directors of OXIS, effective December 20, 2007. Item 9.01.Financial Statements and Exhibits. (c)Exhibits None. Signature(s) Pursuant to the Requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the Undersigned hereunto duly authorized. OXIS International, Inc. Dated: December 21, 2007 By: /s/Marvin S. Hausman, M.D. Marvin S. Hausman, M.D. President
